Citation Nr: 1419617	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-49 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Entitlement to a 70 percent rating for a psychiatric disability during the period of the claim prior to September 22, 2009.  

2.  Entitlement to a rating greater than 70 percent for a psychiatric disability, to include on the basis of individual unemployability.  


REPRESENTATION

Appellant represented by:	Winona Zimberlin, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1985. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  

The Board acknowledges the Veteran initially sought a rating higher than 30 percent prior to September 22, 2009, and a rating higher than 70 percent from September 22, 2009, for the psychiatric disability.  The Veteran subsequently limited the appeal to entitlement to a 70 percent rating prior to September 22, 2009.  See July 2011 hearing transcript.  Thus, the Board has recharacterized the issue to reflect the Veteran's intention to limit the appeal.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  

The issue of entitlement to total disability rating based on individual unemployability due to the service-connected psychiatric disability was raised by the Veteran's representative in written argument submitted in January 2014.  Although the representative requested that the appeal for a total rating based on individual unemployability due to the service-connected psychiatric disability be reinstated, this submission was received after the expiration of the time period for submitting a timely Substantive Appeal.  Therefore, the unemployability issue is not properly before the Board at this time and is referred to the originating agency for appropriate action.


FINDINGS OF FACT

1.  At the hearing on appeal in July 2011, the Veteran withdrew the appeal for a rating greater than 70 percent, to include on the basis of unemployability, for psychiatric disability.  

2.  During the period of the claim prior to September 22, 2009, the Veteran's psychiatric disability resulted in occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of a rating greater than 70 percent, to include on the basis of unemployability, for a psychiatric disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  During the period of the claim prior to September 22, 2009, the Veteran's psychiatric disability met the criteria for a 70 percent rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

At the July 2011 hearing, the Veteran indicated his desire to withdraw his appeal of the issue of entitlement to a rating greater than 70 percent for a psychiatric disability, to include on the basis of individual unemployability.  Hence, there remain no allegation of error of fact or law for appellate consideration with respect to this issue and it must be dismissed.

Increased Rating

As a preliminary matter, the Board notes that the evidence currently of record is sufficient to substantiate the appellant's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 
38 C.F.R. § 3.159 (2013).

Legal Criteria

The Veteran's psychiatric disorder is rated at 30 percent prior to September 22, 2009, and 70 percent thereafter.  He contends that a 70 percent rating is warranted prior to September 22, 2009.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013). 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013).

Pursuant to Diagnostic Code 9411, a psychiatric disability is rated 30 percent when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF of 61 to 70 is defined as some mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful relationships.   

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings for the disability.  

The record reveals the Veteran's endorsement of symptoms including social detachment, irritability, past difficulty with controlling anger, exaggerated startle response, concentration difficulties, sleep difficulties, and hyperarousal symptoms.  The record also reveals statements from people who know the Veteran, indicating that the Veteran has exaggerated states of emotion, particularly exaggerated anxiety or anger, concentration difficulties, and problems taking directions and criticisms from supervisors.  They also reported that the Veteran had a history of making rash decisions and is moody and irritable.  One former colleague reported an episode where the Veteran threw a chair at a cubicle divider after becoming angered by fellow employees making light of another employee's dismissal.  The same colleague reported that the Veteran's lack of authority and control over his position at work at times caused him to act out at work and show a lack of professional respect.  

A June 2008 VA examination record reveals the Veteran's history of symptoms, including periods of irritability and difficult to control anger, and episodes of dyphsoria and amotivation.  The Veteran reported that he had taken anger management classes with good benefit.  He also reported that he did not attempt to get close to others for fear they may not be around in the future.  He generally denied anxiety, panic attacks, intrusive thoughts, and flashback.  He reported little distress to reminders of his combat experience and did not report clear depressive symptoms.  The record notes that the Veteran stated that he did not often think about his combat experience and had no clear difficulties speaking about it.  The examiner added that the Veteran reported no avoidance of combat-related material or information.  The examiner noted that the Veteran reported good interest in leisure activities and had a wide-ranging affect.  The Veteran reported working in accounting during tax season and working the rest of his time for his own handyman company.  The examiner noted that the Veteran seemed to prefer working in isolation.  The Veteran reported being twice divorced, indicating that he was close to a teenage stepson.  He also reported having a number of friends with whom he enjoyed attending sporting events and other activities.  Examination revealed that the Veteran was adequately groomed with a normothymic affect.  The Veteran denied suicidal or homicidal ideation, or history of such, and there was no evidence of a thought disorder.  The examiner noted that the Veteran appeared uncertain as to whether he was having significant psychiatric difficulties and "sought reassurance that he was 'fine."  Thought process was logical and goal-directed, and he denied hallucinations.  Cognition appeared intact, and insight and judgment were good.  The examiner diagnosed adjustment disorder with anxiety and assigned a GAF score of 70.  The examiner noted that the Veteran may have difficulty verbalizing his symptoms and that, as such, future assessments may indicate evidence of greater pathology but that "currently, the Veteran [was] functioning adequately in both social and occupational domains."  

Treatment records dated from January to September 2009 reveal diagnoses of posttraumatic stress disorder (PTSD) with anger, flashbacks, low stress tolerance, sleep disturbance and other symptoms.  The records add that the Veteran had to have everything "exactly right" and was unable to let "anything slide" and that   everything was a "life or death situation" with the Veteran.  

In a September 2009 statement, the Veteran reported that he no longer worked in accounting due to problems focusing and irritability issues.  He reported that he was self-employed as a handyman and worked alone most of the time because he had trouble getting along with other people at work.  He also reported thinking about his combat experience every day, avoiding group activities as much as possible, and avoiding getting close to others or making plans for the future. He reported getting angry at least once or twice a day over "nothing really important" and being easily startled.  The Veteran added that he had never realized how much he needed help for his psychiatric symptoms until after he began treatment.  

A September 2009 Decision Review Officer (DRO) hearing transcript reveals the Veteran's history of problems since his combat experience during service.  He testified that he had a history of substance abuse and domestic violence due to uncontrolled anger.  He testified that he never asked for help because it was "embarrassing" as a Marine and showed vulnerability and because he did not want to go over his record.  He further testified that he has angry outbursts, daily thoughts about his experiences, social withdrawal, sleep disturbance, hypervigilance, feelings of depression and hopelessness, difficulty concentrating, and detachment from others and that he was very intense.  He added that he did not realize how much his psychiatric disability had affected him until he began receiving treatment and read the statements from his family and friends.  He testified that he worked as a handyman, mainly for friends, and indicated that he had previously gone through numerous careers and jobs.  

A December 2009 statement from a private treating psychologist indicates that the Veteran had PTSD.  The statement indicates that the Veteran's affect was typically "pressured" and somewhat exaggerated though not significantly restricted.  The psychologist found the Veteran had difficulty modulating his feelings and could be very quick to anger and then start a tirade.  The psychologist believed the Veteran should be rated at 100 percent, "given the clinically significant symptoms and impact on work and family life."  The psychologist noted that the Veteran had two failed marriages and found that the symptoms were sufficiently severe to cause him to move from a professional career to working as a handyman.  

A January 2010 VA addendum opinion from the June 2008 VA examiner indicates that the Veteran had provided greater detail regarding his history and symptoms than was previously reported, which the examiner had found was a possibility in the June 2008 examination.   

A January 2011 statement from the private psychologist reveals the psychologist's belief that the Veteran's symptoms had been present since service.  

The July 2011 Board hearing transcript reveals the Veteran's testimony that his symptoms had been consistent since filing his claim, with a slight improvement since he began to receive treatment.  He provided testimony to correct the errors he saw reported in the June 2008 examination record, including by reporting that, at the time of the June 2008 examination, he had periods where he feels "very depressed" every year, diminished social interaction, difficulties dealing with others, severe concentration problems, and anger issues.  He testified that he was still doing accounting work in May 2008 but his disability had held him back from advancing in his accounting career.  He also testified that his handyman position was not full-time and did not really provide a substantial living, indicating that he made approximately $10,000 in 2008.  He explained that he thought he was doing "pretty good," given the economy and rate of unemployment.  The Veteran added that he never told the examiner how much money he was making from his handyman business and that it appeared the examiner believed the Veteran was working full-time.  

The Board has determined that a 70 percent rating is warranted for the period of the claim prior to September 22, 2009, based on the evidence of occupational and social impairment with deficiencies in most areas during this period, notably due to exaggerated emotional responses, difficulty working with others, and difficulty adapting to stressful circumstances.  The Veteran has reported that his symptoms have been consistent symptoms throughout the appellate period, and his statements are credible and consistent with the statements provided by family and friends and the findings of a private psychologist.  The Board acknowledges that the record does not include a finding of deficiencies in most areas prior to September 22, 2009; rather, the June 2008 examiner opined that the Veteran had mild impairment, as evidenced by the assigned GAF score.  The examiner believed the Veteran may have underreported his symptoms, however, and the Board finds the record supports the finding that the examination record does not provide a wholly accurate depiction of the severity of the psychiatric disability.  Accordingly, a 70 percent rating is also warranted during the period of the claim prior to September 22, 2009.  


ORDER

A 70 percent rating for PTSD is granted for the period of the claim prior to September 22, 2009, subject to the criteria applicable to the payment of monetary benefits.

The appeal for a rating greater than 70 percent for a psychiatric disability, to include on the basis of individual unemployability, is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


